On the authority of Miles v. City of Montgomery, 81 So. 351,2
the judgment of the court on the demurrers to the complaint is erroneous, and must be reversed.
Chapter 32 of the Code of 1907, §§ 1046-1460, embraces the law respecting the power of municipal corporations, and their proceedings, and the rules of evidence respecting the proof of the proceedings and ordinances will be found stated in the following cases: Strickland v. Town of Samson, 16 Ala. App. 592,80 So. 166; Glenn v. City of Prattville, 14 Ala. App. 621,71 So. 75.
Reversed and remanded.
2 Ante, p. 15. *Page 17